     Case 5:20-cv-00218-DSF-JPR Document 13 Filed 05/18/20 Page 1 of 3 Page ID #:234



 
 
 
 
 
 
 
                             UNITED STATES DISTRICT COURT
 
                            CENTRAL DISTRICT OF CALIFORNIA
 

       MARTIN MUNOZ DIOSDADO,            ) Case No. EDCV 20-0218-DSF (JPR)
                                       )
                          Petitioner,    )
                                       ) ORDER DISMISSING ACTION FOR
                     v.                  ) FAILURE TO PROSECUTE AND MOOTNESS
                                       )
       KEVIN McALEENAN et al.,           )
                                       )
                          Respondents.   )
                                       )
          On February 3, 2020, Petitioner filed a habeas Petition
 under 28 U.S.C. § 2241, challenging his ICE detention without a
 bond hearing.          Respondents answered on March 23, and then on
 April 14 they filed notice that Petitioner had been released on
 bond and that the Petition was moot.           Shortly thereafter, on
 April 20 and 28, mail the Court had sent Petitioner at his
 address of record was returned as undeliverable.             He has not
 filed a change of address, a reply to the answer, or a request
 for an extension of time, nor has he responded to Respondents’
 suggestion of mootness.          The Court’s February 5 case-management
 order advised him that he must “immediately notify the Court and
 counsel for Respondents of any change of . . . address” and
 warned him that if he did not, his Petition could be dismissed

                                            1
     Case 5:20-cv-00218-DSF-JPR Document 13 Filed 05/18/20 Page 2 of 3 Page ID #:235



  under Local Rule 41-6 for failure to prosecute.
           Rule 41-6 requires a party representing himself to “keep the
  Court . . . apprised of such party’s current address and
  telephone number, if any, and e-mail address, if any.”              It allows
  for dismissal of lawsuits for failure to comply with the rule:
  “If mail directed by the Clerk to a pro se plaintiff’s address of
  record is returned undelivered by the Postal Service, and if,
  within fifteen (15) days of the service date, such plaintiff
  fails to notify, in writing, the Court and opposing parties of
 said plaintiff’s current address, the Court may dismiss the
 action with or without prejudice for want of prosecution.”
          Petitioner’s failure to keep the Court updated on his
 mailing address brings this case within the purview of Carey v.
 King, 856 F.2d 1439, 1441 (9th Cir. 1988) (per curiam), which
 examined when it is appropriate to dismiss a lawsuit for failure
 to prosecute, see also Link v. Wabash R.R. Co., 370 U.S. 626,
 629–30 (1962) (“The power to invoke [dismissal] is necessary in
 order to prevent undue delays in the disposition of pending cases
 and to avoid congestion in the calendars of the District
 Courts.”).
          In deciding whether to dismiss a lawsuit for failure to
 prosecute, a court must consider “(1) the public’s interest in
 expeditious resolution of litigation; (2) the court’s need to
 manage its docket; (3) the risk of prejudice to the defendants;
 (4) the public policy favoring disposition of cases on their
 merits[;] and (5) the availability of less drastic sanctions.”
 Carey, 856 F.2d at 1440 (citation omitted).             Unreasonable delay
 creates a rebuttable presumption of prejudice to the other party

                                           2
     Case 5:20-cv-00218-DSF-JPR Document 13 Filed 05/18/20 Page 3 of 3 Page ID #:236



  that can be overcome only with an affirmative showing of just
  cause by the petitioner.         In re Eisen, 31 F.3d 1447, 1452-53 (9th
  Cir. 1994).
           Here, the first, second, third, and fifth Carey factors
  militate in favor of dismissal.           In particular, Petitioner has
  made it impossible for the Court to manage its docket because it
  has no way to communicate with him, and for that same reason no
  less drastic sanction is available.           In any event, the Petition
  appears to be moot, as Respondents suggest, because the only
 relief requested in it was a bond hearing, and Petitioner has
 been released from ICE custody.           Finally, Petitioner has not
 responded to any of Respondents’ filings and has therefore not
 rebutted the presumption of prejudice.            Although the fourth Carey
 factor weighs against dismissal — as it always does — together
 the other factors outweigh the public’s interest in disposing of
 the case on its merits.
          It therefore is ORDERED that this action is dismissed with
 prejudice (1) under the Court’s inherent power to achieve the
 orderly and expeditious disposition of cases by dismissing
 actions for failure to prosecute, (2) because Petitioner has
 failed to comply with Local Rule 41-6, and (3) because this
 action is moot.
          LET JUDGMENT BE ENTERED ACCORDINGLY.
                                      CORDI
                                         DI
                                         DINGLY.
 DATED: May 18, 2020                    _______________ ___________
                                           DALE S.
                                                S FISCHER
                                         U.S. DISTRICT JUDGE
 Presented by:
 _____________________
      Jean Rosenbluth
 U.S. Magistrate Judge

                                           3
